Citation Nr: 9935732	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  97-17 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for asthma, chronic 
obstructive pulmonary disorder and emphysema.

3.  Entitlement to service connection for post traumatic 
stress disorder.

4.  Whether the 0 percent disability rating assigned for the 
appellant's service-connected residuals of a fracture of the 
right little finger is appropriate.

5.  Whether the 0 percent disability rating assigned for 
service-connected low back disability, including arthritis 
and low back strain, is appropriate.

6.  Entitlement to a 10 percent disability evaluation based 
on numerous service-connected disabilities.


REPRESENTATION

Appellant represented by:	Jonathan C. Vidrine, Attorney


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from December 1968 to 
November 1975.

This appeal arises from a February 1997, Department of 
Veterans Affairs Regional Office (VARO), New Orleans, 
Louisiana rating decision which, in pertinent part, denied 
the appellant's claim for asthma and post traumatic stress 
disorder, granted service connection for residuals of a 
fracture of the right little finger, evaluated as 0 percent 
disabling, and arthritis of the low back with back strain, 
evaluated as 0 percent disabling; and denied entitlement to a 
10 percent disability evaluation based upon multiple, 
noncompensable, service-connected disabilities.  This appeal 
also arises from an August 1997 rating decision which denied 
service connection for chronic obstructive pulmonary disease 
and emphysema and residuals of a right knee injury.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The United States Court of Veterans 
Appeals (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The appellant served on active duty from December 1968 to 
November 1975.

2.  Competent medical evidence does not indicate that the 
appellant has a right knee disability.

3.  Competent medical evidence does not link asthma, chronic 
obstructive pulmonary disorder or emphysema to service.

4.  Competent medical evidence does not indicate that the 
appellant has post traumatic stress disorder.

5.  Current manifestations of the appellant's service-
connected residuals of a fracture of the right little finger 
include some deformity.

6.  Current manifestations of the appellant's service-
connected low back disability, including arthritis and low 
back stain, include subjective pain on motion with x-ray 
evidence of mild anterior lipping of L5.

7.  The appellant does not have multiple noncompensable 
service connected disabilities.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
residuals of a right knee injury.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
asthma, chronic obstructive pulmonary disorder or emphysema.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for post 
traumatic stress disorder.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for an increased (compensable) rating for 
residuals of a fracture of the right little finger are not 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a Diagnostic Codes 
5223, 5227 (1999).

5.  The criteria for a 10 percent rating, but no more than a 
10 percent rating, for low back disability, including 
arthritis and low back strain, are met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 
5003, 5010, 5292, 5295 (1999).

6.  The criteria for a combined 10 percent rating based on 
multiple noncompensable disabilities are not met.  38 C.F.R. 
§ 3.324 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

SERVICE CONNECTION

The appellant is seeking service connection for residuals of a 
right knee injury, asthma, chronic obstructive pulmonary 
disorder, emphysema and post traumatic stress disorder.  Under 
pertinent law and VA regulations, service connection may be 
granted if either disability was incurred or aggravated during 
or as a result of service, if arthritis manifested to a 
compensable degree within one year thereafter, or if the 
appellant manifests a disorder presumptively associated with 
exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  It is 
not necessary to have a diagnosis of a particular disability 
during service, but it is necessary to have manifestations 
sufficient to establish that a disability was present.  
38 C.F.R. § 3.303(d) (1999).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(1999).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

The appellant must demonstrate three elements to establish 
that a claim is well grounded.  First, the appellant must 
present medical evidence of a current disability.  Second, the 
appellant must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the appellant must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-69; 
Caluza v. Brown, 7 Vet.App. 498 (1995); Layno v. Brown, 6 
Vet.App. 465 (1994); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

In a case where a combat veteran alleges incurrence or 
aggravation of disease or injury during a period of war, 
campaign or expedition, VA shall resolve all reasonable doubt 
in favor of the combat veteran's contentions of the 
incurrence or aggravation of a disease or injury if such 
contentions are consistent with the circumstances, conditions 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation. 38 U.S.C.A. § 1154(b) West 1991).  However, this 
relaxed evidentiary standard does not supplant the need for 
competent etiological opinion.  Wade v. West, 11 Vet.App. 
302, 306 (1998)(a veteran who has successfully established 
in-service occurrence of an injury under 38 U.S.C.A. § 
1154(b) must still submit sufficient evidence of a causal 
nexus between that in-service event and his/her current 
disability in order to establish a well grounded claim).

The initial question to be answered regarding the issues on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Although the claim need not 
be conclusive, it must be accompanied by supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  

Right Knee

Service medical treatment records reveal that in November 
1973, the appellant complained of problems with his knees.  
The examiner assessed chondromalacia, benign, and he was 
referred for an orthopedic evaluation.  An x-ray revealed no 
pathology, and the examiner agreed with the assessment of 
chondromalacia II/4.  Specifically, the x-ray report 
indicated no evidence of fracture, dislocation, intra-
articular swelling or other osseous abnormality.  There was 
no radiographic evidence to suggest chondromalacia of the 
patella. 

The appellant's September 1975 military separation 
examination reported that he provided a history of swollen or 
painful joints and denied any history of "trick" or locked 
knee.  He indicated a previous diagnosis of chondromalacia 
II/4, bilateral knees, NCNS.  His lower extremities were 
described as normal on examination.  

There is no post- service medical evidence of right knee 
disability.

The Board finds that the evidence does not establish that the 
appellant has chronic residuals of the alleged in- service 
right knee injury.  In so finding, the Board places emphasis 
on the appellant's military treatment records which reflect 
treatment for the right knee in 1973; his September 1975 
military separation examination which described his lower 
extremities as normal; and the post- service medical evidence 
which is negative with respect to the right knee.  

Since there is no objective medical evidence to establish that 
the appellant currently has a right knee disability, it is 
found that the claim presented is not well grounded.  Rabideau 
v. Derwinski, 2 Vet.App 141, 143 (1992) (lack of evidence of 
the claimed disability related to in-service incurrence or 
aggravation).  Therefore, VA's duty to assist the appellant in 
the development of this issue is not for application.  

Where claims are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the appellant has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

The assertions of the appellant are insufficient to well 
ground his claim because they are statements from a layperson 
with no medical training or expertise to provide a medical 
opinion regarding the incurrence of a knee disability or a 
medical diagnosis.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992) (holding that the Board is not required to 
entertain unsupported lay speculation on medical issues). 

Respiratory Disorders

Entitlement to service connection for asthma, chronic 
obstructive pulmonary disease and emphysema.

The appellant's October 1968 military entrance examination 
described his lungs and chest as normal.

Service medical treatment records reveal that the appellant 
was treated for viral upper respiratory infection (URI) in 
1969, 1970, 1973 and 1974.  A May 1975 entry reflects 
pharyngitis with mild bronchitis.  An ear, nose and throat 
examination was negative during follow up in June 1975.  The 
assessment was bronchitis.  In July 1975, he complained of a 
hacking cough and violent headaches with dizzy spells.  The 
impression was of chronic sinusitis.  

The appellant's September 1975 military separation 
examination reported that he provided a history of shortness 
of breath after exercising, "NCNS".  He denied any history 
of asthma.  His lungs and chest were described as normal on 
examination.  Chest x-ray was also normal.  

VA treatment records after service reveal that the appellant 
complained of asthma in February 1995.  He had a temperature 
of 102 degrees, congestion and coughing.  A history of asthma 
was reported.  The diagnostic impression was of emphysema-
COPD.  A January 1996 entry reported a diagnostic impression 
of bronchitis.  The appellant provided a history of allergic 
rhinitis, asthmatic symptoms in June 1996.  The examiner's 
impression was allergic/chronic rhinitis - continue albuterol 
inhaler, and add Beconase nasal inhaler.  At his follow up 
appointment in July 1996, Cortisporin was added.  

A VA examination was conducted in October 1996.  The 
appellant provided a history of occasional asthma since 
approximately 1976.  He claimed that he experienced 
approximately 2 to 3 episodes of asthma annually, 
precipitated by excessive exposure to smoke, fumes, dust, or 
pollen.  He used an albuterol inhaler as well as a Beconase 
nasal inhaler.  He claimed that he was nonsymptomatic between 
occasional acute asthmatic episodes.  He denied any other 
known pulmonary conditions, and denied exertional dyspnea 
with usual physical activities, chronic cough, et cetera.  

The examiner observed no dyspnea at rest or orthopnea.  The 
appellant's thoracic cage appeared normal.  His lungs were 
clear to percussion and auscultation without bronchospasms.  
Chest x-ray was unremarkable.  The impression was of no 
active infiltrate.  A diagnosis of occasional bronchial 
asthma without current symptomatology, allergic 
rhinosinusitis with intermittent hay fever was provided.  

A spirometry examination was conducted in November 1996.  
Diagnosis was asthma, allergic rhinitis.  The impression was 
that the results were within normal limits.  Lung Volume and 
Diffusion studies were not done.  However, a spirometry and 
diffusion study was conducted in December 1996.  Diagnosis 
was tuberculosis, pulmonary. 

The Board finds that the evidence does not establish that 
either chronic asthma, chronic obstructive pulmonary disorder 
or emphysema was incurred or aggravated during service.  In so 
finding, the Board places emphasis on the appellant's military 
treatment records which merely reflect that he had acute and 
transitory episodes of URI and bronchitis in service that 
resolved with treatment.  By the time of the military 
separation examination in September 1975, his lungs and chest 
were normal on physical and radiographic examination.  The 
first post- service medical evidence of asthma, chronic 
obstructive pulmonary disease or emphysema dates from about 19 
years after his military separation, and, significantly, there 
is no medical evidence linking any of these respiratory 
disorders to service.

Since there is no medical evidence providing a nexus between 
any asthma, chronic obstructive pulmonary disorder or 
emphysema and service, the claims presented are not well 
grounded.  Rabideau v. Derwinski, 2 Vet.App 141, 143 (1992) 
(lack of evidence of the claimed disability related to in-
service incurrence or aggravation).  Therefore, VA's duty to 
assist the appellant in the development of this issue is not 
for application.  

The appellant is also claiming that he has a chronic 
obstructive pulmonary disorder and emphysema as the result of 
herbicide exposure during service.  

The regulations pertaining to Agent Orange exposure were 
expanded to include all herbicides used in Vietnam, and 
stipulate the diseases for which service connection may be 
presumed due to an association with exposure to herbicide 
agents.  38 C.F.R. § 3.309(e) (1999).  The specified diseases 
are chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and soft 
tissue sarcoma.  Id.  If a veteran who served in Vietnam 
during the Vietnam era develops a disease listed as associated 
with Agent Orange exposure, exposure to Agent Orange will be 
presumed.  38 C.F.R. § 3.307(6)iii (1999).  

In addition, the Secretary of Veterans Affairs formally 
announced in the Federal Register, on January 4, 1994, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for certain 
conditions, to specifically include skin cancer, or for "any 
other condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted."  
59 Fed.Reg. 341(1996).

The Board has considered the statements of the appellant 
claiming that he has chronic obstructive pulmonary disorder, 
emphysema that either manifested during service or as the 
result of exposure to Agent Orange.  However, as the appellant 
is a layman, his contentions are not probative, as he is not 
competent to provide a medical diagnosis or opinion on 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
mentioned, the appellant does not have a diagnosis of a 
disorder presumed to be related to Agent Orange exposure, and 
chronic respiratory disorders were diagnosed years after 
service.  He has presented no medical opinion linking a 
current respiratory disorder to service.

The appellant has not put the VA on notice of the existence 
of any specific, particular piece of evidence that, if 
submitted, could make his claim well grounded.  See also Epps 
v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).

Post Traumatic Stress Disorder (PTSD)

Service records reveal that the appellant served as an aerial 
gunner.  His military decorations include the Distinguished 
Flying Cross and the Air Medal. 

A December 1973 military treatment entry reflect that after 
the appellant was involved in an automobile accident, 
diagnostic impressions included anxiety.  In March 1974, the 
appellant reported that he was unable to sleep and had 
orthopedic problems.  The impression was of insomnia of 
indeterminate etiology.  

The appellant's September 1975 military separation 
examination reported that he provided a history of nervous 
trouble and frequent trouble sleeping.  He claimed that he 
was a nervous person and that his trouble sleeping, of 
unknown etiology, was probably caused by his being a nervous 
person.  His psychiatric evaluation was normal.  

VA treatment records reveal that the appellant complained of 
memory loss and a poor attention span in September 1994.  A 
June 1996 entry indicated that he took Ritalin for memory 
loss.  He complained of mood swings and night sweats.  The 
impression was of memory lapses, continue Ritalin.  He was 
evaluated for memory lapses in July 1996.  He claimed that he 
also had temper outbursts.  He appeared in no distress.  The 
neurologist assessed that he likely had pseudo dementia and 
indicated that he had nothing else to offer him.  He was 
referred for psychological testing to rule out pseudodementia 
versus mild early dementia.  An August 1996 psychology 
service consult revealed that he complained of memory loss 
over the last 4 years and problems with his temper.  He 
claimed that the first symptom occurred in 1991.  Various 
tests were conducted.  The conclusion was that the results 
did not appear to support a dementia, though an organic 
process could not be conclusively eliminated.  Etiologically, 
the clinical history reportedly suggested, in the examiner's 
professional opinion, memory impairment and thyroid 
dysfunction.  The effects of the appellant having 
discontinued Ritalin only 10 days earlier complicated the 
picture.  An EEG was conducted in September 1996 which was 
normal.  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f) (1999).  Service connection 
for PTSD requires (1) medical evidence establishing a clear 
diagnosis of the condition; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by the medical evidence, between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1999).  The claimed stressor may be the 
result of either a combat or non-combat experience.  Moreau 
v. Brown, 9 Vet. App. 389 (1996).

After a contemporaneous review of the record, the Board finds 
that competent medical evidence does not establish that the 
appellant currently has post traumatic stress disorder.  There 
is no diagnosis of post traumatic stress disorder of record.  
Therefore, his claim for service connection for post traumatic 
stress disorder must be denied as not well grounded.  

The Board is not aware of the existence of additional relevant 
evidence that could serve to well ground the appellant's claim 
for service connection for post traumatic stress disorder.  As 
such, there is no further duty on the part of the VA under 
38 U.S.C.A. § 5103(a)(West 1991) to notify the veteran of the 
evidence required to complete his application for service 
connection for the claimed disabilities.  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet.App. 69, 77-78 (1995).  That notwithstanding, the 
Board views its discussion as sufficient to inform the 
appellant of the elements necessary to well ground his claim 
and to explain why his current attempt fails.

The assertions of the appellant are insufficient to well 
ground his claim because they are statements from a layperson 
with no medical training or expertise to provide a medical 
opinion regarding a medical diagnosis.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494-5 (1992) (holding that the Board is not 
required to entertain unsupported lay speculation on medical 
issues). 

COMPENSABLE RATINGS

Regarding the appellant's claim for compensable ratings, the 
Board finds that the appellant has satisfied his statutory 
burden of submitting evidence which is sufficient to justify a 
belief that his claim is "well-grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  It is also clear that the appellant's claim has been 
adequately developed for appellate review purposes by VARO, 
and that the Board may therefore proceed to disposition of the 
matter.

In evaluating requests for increased ratings, the Board 
considers all of the medical evidence of record, including the 
appellant's relevant medical history.  Peyton v. Derwinski, 1 
Vet.App. 282 at 287 (1991).  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(1999) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(1999) requires that medical reports be interpreted in light 
of the whole recorded history.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the Court 
held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, No. 96-947, slip op. at 8-9; 
Francisco, 7 Vet. App. at 58.

The Board notes that it has characterized the issue on appeal 
in order to comply with the recent opinion by the Court in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
In that case, the Court held, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one for 
an '[i]ncreased evaluation for service[- ]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, No. 96-947, slip op. at 17, emphasis in the 
original.  The Court then indicated that "this distinction is 
not without importance in terms of VA adjudicative actions," 
and remanded the matter for the issuance of a statement of 
the case. Id.

In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
an initial disability evaluation. Consequently, the Board 
sees no prejudice to the veteran in characterizing the issues 
on appeal to properly reflect the appellant's disagreement 
with the initial disability evaluation assigned to his 
service-connected disabilities.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings."  Fenderson, No. 
96-947, slip op. at 9.  In this case, the RO granted service 
connection and originally assigned a 0 percent evaluation for 
hemorrhoids, residuals of a fracture of the right little 
finger, and a low back disability, effective as of August 26, 
1996, the date of filing of his claim for service connection. 

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Whether the 0 percent disability rating assigned for the 
appellant's service-connected residuals of a fracture of the 
right little finger is appropriate.

Service medical records reveal that the appellant fractured 
his right little finger during service and was troubled with 
deformity and pain 2 months later in August 1971.

The appellant's September 1975 military separation 
examination reported a right 5th digit deformity due to 
fracture in 1971, "NCNS".  His upper extremities were 
described as normal.  

A VA examination was conducted in October 1996.  No 
complaints or findings referable to the appellant's right 5th 
finger were indicated.

Ankylosis of the ring or little finger warrants a 0 percent 
disability evaluation.  38 C.F.R. § 4.71a Diagnostic Code 5227 
(1999).  Extremely unfavorable ankylosis will be rated as 
amputation under diagnostic codes 5152 through 5156.  
38 C.F.R. § 4.71a Diagnostic Code 5227 (1999).  Limitation of 
motion of the fingers of less than 1 inch (2.5 cms.) in either 
direction is not considered disabling.  38 C.F.R. § 4.71a 
Diagnostic Code 5223 (1999).  Amputation of the little finger 
without metacarpal resection, at proximal interphalangeal 
joint or proximal thereto warrants a 10 percent disability 
evaluation.  38 C.F.R. § 4.71a Diagnostic Code 5223 (1999).

A review of all the evidence dating from the time of the 
original claim indicates that at no time, from service 
separation to the present, has the evidence supported a 
compensable rating for service-connected residuals of a 
fracture of the right little finger.  Id.; Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

The evidence reveals no more than some deformity of the 
appellants little finger.  There is no indication that he has 
extremely unfavorable ankylosis or limitation of motion 
warranting a 10 percent disability rating.  38 C.F.R. § 4.71a 
Diagnostic Codes 5223, 5227 (1999).  The preponderance of the 
evidence is against the appellant's claim for a compensable 
rating.

Whether the 0 percent disability rating assigned for the 
service-connected low back disability, including arthritis 
and low back strain, is appropriate.

Service medical records reveal a history of low back pain of 
several years duration.  The appellant's September 1975 
military separation examination reported that he had a 
history of recurrent back pain secondary to muscle strain, 
brought on by lifting ammo in Vietnam in 1971, with a 
permanent profile.  Examination of his spine revealed 
paraspinous tenderness.  An orthopedic consultation was 
scheduled.  X-ray revealed narrowing L5-S1 with deformity at 
L5 suggesting an old fracture.  The impression was of 
mechanical low back pain.  He was referred for physical 
therapy, and received ultrasound and deep heat.

A VA examination was conducted in October 1996.  The 
appellant reported a history of low back pain since 
approximately 1970, when he apparently sustained acute 
lumbosacral strain treated with light duty and medications 
only.  He reported a history of recurrent acute exacerbations 
of low back pain since then.  He had no known prior or 
subsequent low back injuries.  Physical therapy and 
corrective therapy were apparently temporarily beneficial in 
the past.  He claimed to have frequent low back pain, 
aggravated with weather changes, bending, lifting, stooping, 
squatting, and standing-ambulation in excess of approximately 
45 minutes.  He reported mild stiffness of the lower back 
with occasional bilateral lumbar muscle spasms (right more 
than left); occasional crepitus in the lumbar spine with 
sciatica in his right leg; and occasional tingling and 
numbness in his right lower extremity without motor weakness.  

The examiner observed no postural abnormalities.  Musculature 
of the back was normal.  The appellant had normal forward 
flexion, backward extension, lateral flexion, and rotation.  
There was no objective evidence of pain on motion.  There was 
no evidence of neurological involvement.  X-ray of the 
lumbosacral spine revealed satisfactory alignment.  There was 
mild anterior lipping of L5, and wedging.  The impression was 
of mild degenerative changes of L5, and mild compression 
fracture of L5.  A diagnosis of mild degenerative disease of 
the lumbar spine was indicated.  

A 10 percent disability rating is warranted for slight 
limitation of motion of the lumbar spine; a 20 percent 
disability rating is warranted for moderate limitation of 
motion of the lumbar spine; and a 40 percent disability rating 
is warranted for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a Diagnostic Code 5292 (1999).  

Arthritis due to trauma, substantiated by x-ray findings will 
be rated as degenerative arthritis.  38 C.F.R. 4.71a 
Diagnostic Code 5010 (1999).  The schedular criteria for 
degenerative arthritis established by x- ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

The schedular criteria for lumbosacral strain call for a 0 
percent disability evaluation for slight subjective symptoms 
only; a 10 percent disability evaluation for characteristic 
pain on motion; a 20 percent disability rating for muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position; and a 40 percent 
disability rating for severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a Diagnostic Code 5295 (1999).

Terms such as "slight", "moderate", and "severe" are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (1999).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, swelling, 
deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful 
motion is an important factor of disability from arthritis 
[and] actually painful joints are entitled to at least the 
minimum compensable rating for the joint.

With emphasis upon the appellant's most recent October 1996 
VA examination, which reports complaints of frequent low back 
pain with x-ray evidence of mild anterior lipping of L5, and 
wedging, the Board finds that the appellant's lumbar spine 
symptomatology more nearly approximates the criteria for a 10 
percent disability evaluation under diagnostic code 5295.  
38 C.F.R. §§ 4.7, 4.71a Diagnostic Codes 5003 and 5295 
(1999).

In short, there is subjective pain on motion with mild 
anterior lipping of L5, and wedging, which approximates the 10 
percent evaluation under Diagnostic Codes 5003 and 5295.  
38 C.F.R. § 4.7 (1999).  The Board has considered whether 
factors including functional impairment and pain as addressed 
under 38 C.F.R. §§ 4.10, 4.40, and 4.45 warrant the grant of a 
higher evaluation.  See DeLuca v. Brown, 8 Vet.App. 202, 205-
207 (1995).  However, to assign an additional disability 
rating for the decreased range of motion due to pain under 
diagnostic code 5292, in addition to the 10 percent which has 
been assigned precisely because of the symptoms associated 
with his arthritis including limitation of motion, would 
constitute prohibited pyramiding of disabilities.  38 C.F.R. 
§ 4.14 (1999).  Indeed, the United States Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
(Court) has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding of 
disabilities.  See Fanning v. Brown, 4 Vet.App. 225, 230 
(1993).  Therefore, an additional rating under diagnostic code 
5292 and DeLuca is not warranted under the circumstances 
presented in this case. 

In summary, the Board finds that the evidence supports an 
evaluation of 10 percent for the appellant's service-
connected lumbar spine disability.  No higher disability 
rating is warranted under diagnostic codes 5003, 5292, and 
5295, and the appellant has not demonstrated moderate 
limitation of motion, or muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position, to warrant the assignment of a higher 
rating under the diagnostic codes.  Accordingly, an increased 
evaluation of 10 percent, and no higher, will be granted.

Entitlement to a 10 percent disability evaluation based on 
numerous service-connected disabilities.

The applicable regulation provides that whenever a veteran is 
suffering from two or more separate permanent service- 
connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree under the 1945 
Schedule for Rating Disabilities the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (1999).  
In this case, the appellant has been awarded a compensable 
rating for his service connected low back disability.  
Therefore, no basis under the cited regulation exists for 
assignment of a compensable rating based on multiple 
noncompensable service connected disabilities.


ORDER

Having found the claim for entitlement to service connection 
residuals of a right knee injury not well grounded, the claim 
is denied. 

Having found the claim for entitlement to service connection 
for asthma, chronic obstructive pulmonary disease and 
emphysema not well grounded, the claim is denied. 

Having found the claim for entitlement to service connection 
for post traumatic stress disorder not well grounded, the 
claim is denied. 

A 0 percent disability rating for the appellant's service-
connected residuals of a fracture of the right little finger 
is appropriate, and the claim is denied.

A 10 percent disability rating for the appellant's service-
connected low back disability is granted, subject to 
pertinent criteria governing the payment of monetary 
benefits.

Entitlement to a compensable rating under the provisions of 
38 C.F.R. § 3.324 is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

